Exhibit GLOBAL GOLD HOLDS ANNUAL MEETING - Provides Update on Operations - GREENWICH, CT (MARKET WIRE)Jun 24, 2009 Global Gold Corporation (OTC BB:GBGD.OB - News), an international gold mining, development, and exploration company with mining properties in Armenia and Chile, held its annual shareholders meeting as noticed on Friday, June 19, 2009 (www.globalgoldcorp.com) at its headquarters in Greenwich, CT. With 83.35% of all outstanding shares represented in the voting process, shareholders re-elected the current Board of Directors by an over 96% favorable vote. Re-elected as directors were Van Z. Krikorian-Chairman and CEO, Drury J. Gallagher-Chairman Emeritus, Treasurer and Secretary as well as independent directors Nicholas Aynilian of NJA Investments, Ian Hague co-founding principal at Firebird Management, and Retired U.S. Ambassador Harry Gilmore. The shareholders also voted to confirm Sherb and Co., LLP (www.sherbcpa.com) as the company's outside auditor. Following the meeting, there was a review of Global Gold’s current operations.In Armenia, production at Toukhmanuk mining property in June reached an output rate of about 300 ounces of gold per month. Global Gold anticipates this monthly production rate to be sustained until the plant production is expanded to 15,000 ounces per year in the first quarter of 2010 and then to an industrial production level of over 100,000 ounces per year.Recently, Global Gold submitted a revised resource report to the State Committee for Reserves (GKZ) based on the significant discovery at the Toukhmanuk Central Area announced in October 2008.
